13‐342(L) 
     Laurent v. Holder 
      
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                             AMENDED SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  5th  day  of  November,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  DENNIS JACOBS, 
 7                           RAYMOND J. LOHIER, JR., 
 8                           CHRISTOPHER F. DRONEY, 
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          CLYVES JUDE LAURENT, 
13           
14                                           Petitioner, 
15                                    
16                                   v.                                         No. 13‐342‐ag(L), 
17                                                                              No. 13‐1560‐ag(con) 
18          ERIC H. HOLDER, JR., 
19           
20                                           Respondent. 
21          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22           
23          FOR PETITIONER:                  MATTHEW J. MOFFA (Meredythe M. Ryan, on the 
24                                           brief), Ropes & Gray LLP, New York, NY.  
25                                            
 1                                   LEE GELERNT (Dror Ladin, on the brief), American 
 2                                   Civil Liberties Union Foundation, New York, NY. 
 3          
 4                                   Scott A. Rosenberg, Adriene Holder, Jojo 
 5                                   Annobil, Maria Navarro, and Amy Valor 
 6                                   Meselson, The Legal Aid Society, New York, NY. 
 7    
 8         FOR RESPONDENT:           KEITH I. MCMANUS, Senior Litigation Counsel 
 9                                   (Cindy S. Ferrier, Assistant Director, on the brief), 
10                                   for Stuart F. Delery, Assistant Attorney General, 
11                                   Office of Immigration Litigation, Civil Division, 
12                                   U.S. Department of Justice, Washington, DC.
13    
14         Petitions for review of decisions by the Board of Immigration Appeals 
15   (“BIA”). 
16         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
17   AND DECREED that the lead petition for review is GRANTED, the BIA’s order 
18   is VACATED, the consolidated petition for review is DISMISSED as moot, and 
19   the case is REMANDED to the BIA. 
20         Clyves Jude Laurent, a citizen of Haiti, seeks review of (1) a December 26, 
21   2012 decision of the BIA reversing an immigration judge’s (“IJ”) grant of deferral 
22   of removal pursuant to the Convention Against Torture (“CAT”) and grant of 
23   adjustment of status, and (2) a March 25, 2013 order of the BIA denying his 
24   motion to reconsider.  Under the circumstances of this case, we review only the 
25   decision of the BIA.  See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). 
26   We assume the parties’ familiarity with the facts and record of the prior 
27   proceedings, to which we refer only as necessary to explain our decision to grant 
28   the lead petition and remand the case to the BIA.1 


     1 We resolve Laurent’s petition on legal grounds without reaching the 
     jurisdictional question in his case.  See 8 U.S.C. § 1252(a)(2)(D). 
                                              2
 1         1. Lead Petition for Review 
 2         In reversing the IJ’s grant of CAT deferral, the BIA committed legal error 
 3   by ignoring and seriously mischaracterizing record evidence regarding the 
 4   length of Laurent’s detention and the likelihood that he would not receive his 
 5   medication or be rearrested after release in Haiti.  See Mendez v. Holder, 566 
 6   F.3d 316, 323 (2d Cir. 2009) (When the agency overlooks and mischaracterizes 
 7   important evidence, “an error of law has occurred.”).  The BIA concluded that 
 8   Laurent’s initial detention upon return to Haiti “may be as short as a few hours, 
 9   but will not be more than a few days or weeks.”  In doing so, it mischaracterized 
10   the declaration of Laurent’s criminal deportee expert, which makes clear that the 
11   deportee could be detained for up to two years upon his initial return to Haiti.  In 
12   concluding that Laurent had failed to provide evidence that he was likely to be 
13   rearrested after his release in Haiti, the BIA also ignored record evidence in the 
14   form of reports stating that the Haitian government continues to monitor and 
15   arbitrarily arrest criminal deportees after their release from initial detention, 
16   particularly after the January 2010 earthquake.  Finally, in dismissing as 
17   speculative the IJ’s finding that Laurent would be unmedicated when detained, 
18   the BIA disregarded record evidence that prison officials confiscate and re‐sell 
19   the medication of mentally ill deportees, are unable to provide medication, and 
20   are unlikely to offer proper supervision of Laurent’s bipolar and personality 
21   disorder.   
22         The BIA also engaged in impermissible fact‐finding.  See Weinong Lin v. 
23   Holder, 763 F.3d 244, 247 (2d Cir. 2014) (“[T]he BIA has no power to find facts.”); 
24   8 C.F.R. § 1003.1(d)(3)(i), (iv) (the BIA may remand to the IJ for further fact‐
25   finding if necessary but generally cannot itself engage in any fact‐finding);.  For 
26   example, the BIA improperly found what it termed “short” detentions 
                                                3
 1   insufficient for Laurent’s untreated mental disorder to draw the attention of 
 2   prison officials.  The BIA also assumed, without evidentiary support, that 
 3   Laurent’s family could “continue to assist him even if he is in Haiti,” despite the 
 4   IJ’s express finding that Laurent would have “no family or financial resources” if 
 5   deported to Haiti.  
 6         2. Adjustment of Status 
 7         In reversing the IJ’s grant of adjustment of status, the BIA properly 
 8   reviewed de novo the IJ’s weighing of factors and exercised its discretion in 
 9   determining that the equities in Laurent’s favor, including the potential hardship 
10   he faced in Haiti, did not outweigh the adverse factors.  See 8 C.F.R. 
11   §1003.1(d)(3)(ii).  However, because the BIA erroneously discredited the IJ’s 
12   findings of fact regarding the conditions Laurent would face in Haiti, the BIA is 
13   directed on remand to reweigh the factors in light of this order.  See Noble v. 
14   Keisler, 505 F.3d 73, 79 (2d Cir. 2007) (recognizing that “the BIA’s declining 
15   properly to defer to factual findings by the IJ . . . will amount to an error of law” 
16   even in the context of generally unreviewable denials of discretionary relief). 
17         3. Denial of the Motion to Reconsider  
18         The BIA denied Laurent’s motion to reconsider, concluding that it had not 
19   applied an incorrect standard of review or engaged in improper fact‐finding.  
20   Remanding the lead petition effectively orders the BIA to address the errors that 
21   Laurent raised in his motion to reconsider.  We therefore dismiss as moot the 
22   consolidated petition for review of the BIA’s decision denying the motion to 
23   reconsider.  See Koudriachova v. Gonzales, 490 F.3d 255, 264 (2d Cir. 2007). 




                                               4
1         For the foregoing reasons, we GRANT the lead petition for review, 
2   VACATE the BIA’s order, DISMISS the consolidated petition for review as moot, 
3   and REMAND the case to the BIA. 
4                                       FOR THE COURT: 
5                                       Catherine O’Hagan Wolfe, Clerk of Court  
6          




                                           5